Reasons for Allowance

	Claims 1, 4-10, 12-18, and 20, are allowed.
	None of the cited prior art anticipates or renders obvious all of the subject matter of independent claims 1 or 14.   Both Genet et al. and Khairallah et al. disclose that the security element may be printed, and comprise a UV-responsive pigment, however, neither disclose or teach that this would be visible in both the window and the hinge.  Senge teach modifying the center layer to extend and form a hinge, but no teaching of extending a security element from the window to the hinge is taught.  Genet et al. and Khairallah also disclose that the polymer may contain a UV-responsive pigment integrated within, but there is no apparent motivation to instead print this pigment on the surface such that it is visible across the window and hinge. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637